_ significant index no department of the treasury internal_revenue_service washington d c tax exempt and government entities ‘ ‘ ‘ division ‘ bo4 ' f ep a ‘ on j on in re company holding_company this letter constitutes notice that a waiver of the minimum_funding_standard for the above-named plan for the plan_year beginning date has been granted subject_to the following conditions c o - the company makes monthly contributions to the plan of dollar_figure ‘each with and the last such installment due by the first installment due by july december the company pays the excise_tax under sec_4971 a of the internal_revenue_code code on deficiencies in the funding_standard_account for the within plan years ending march days after the date of this letter furthermore the company agrees to the extension of any statutes of limitation as necessary to avoid the expiration of such statutes prior to the date these excise_taxes are paid and will timely execute any agreements necessary to effect such extensions and march march _ through at the end of each of the plan years beginning april a credit balance is maintained in the funding_standard_account of april the plan that is not less than the amount of the advance funding attributable to the monthly payments described in item above the advance funding amount will be determined by calculating the credit balance in the funding_standard_account as of march plan between july installments described above and b if all such contributions were credited to that would result if a the only contributions to the and december were the dollar_figure - the actual amount of the advance funding will be calculated by the funding standard accounts for the plan years ending march march the actuary based on the results of the april notwithstanding the above this credit balance is not required for any plan_year in which the contributions to the plan with applicable_interest are at least as large as the full-funding limit under sec_412 of the code or for any year thereafter for this purpose the full-funding limit is calculated without reducing ' plan assets by the amount of the credit balance valuation of the plan and starting with the plan_year beginning april required quarterly payments by the appropriate deadlines while the waiver for the plan_year beginning april the company makes all _ is in effect the company provides proof of payment of all contributions and excise_taxes of this office by facsimile at described above to or to the following address you agreed to these conditions in a facsimile dated conditions is not satisfied the waiver is retroactively null and void if any one of these this conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which this conditional waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account to zero as of march the company has been privately held by the holding_company a under another owner with the consolidation of three wholly owned the company since april company formed solely for the purpose holding the common_stock of the company and with no other assets than those related to the company the company was originally formed in businesses with operations in experienced severe financial difficulties and filed for in march were sold leaving only the produces and imports commercial products for the appliance industries in the to continue the surviving operation and as a result of the oe protection _ the company obtained significant relief through the march retained responsibility for the plan and for debt to former creditors the surviving reorganization but rubber operation has continued to experience difficulty losing two major pieces of business accounting for approximately dollar_figure million or of its sales revenue shortly after the bankruptcy it has had to request a 12-month moratorium on the notes to former creditors and was in technical default of these notes three times between july and february however the company believes it is on the way to recovery based on significant increases in sales revenue and reductions in controllable costs it is developing and hopes that this will help to further additional business opportunities in increase its sales at the same time it is outsourcing low-margin low-volume products to other manufacturers to continue reducing its costs the company has also reduced and by using an expatriate costs by moving the manufacture of certain parts to employee instead of a company is also working to obtain additional financing through new equity_investment broker to assist it with the distribution of its product the your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment that increases the liabilities of a profit sharing plan or any other retirement plans covering employees covered by this plan maintained by the company would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by this plan would be considered an arnendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent form_5500 for the plan_year ending march waiver of the funding_standard_account and the date of this letter entered on schedule b actuarial information we have sent a copy of this letter to the enrolled_actuary for the plan who is your authorized representative pursuant to a power_of_attorney on file in this office must be refiled to reflect this we have also sent a copy of this letter to the manager ep classification in and to the manager ep compliance unit in me ' _ if you require further assistance in this matter please contact sincerely yours a log donna m prestia manager employee_plans actuarial group
